Exhibit 10.1

Execution Version

INVESTOR RIGHTS AGREEMENT

dated as of

November 10, 2015

among

MHR FUND MANAGEMENT, LLC,

LIBERTY GLOBAL INCORPORATED LIMITED,

DISCOVERY LIGHTNING INVESTMENTS LTD.,

LIONS GATE ENTERTAINMENT CORP.,

LIBERTY GLOBAL PLC,

DISCOVERY COMMUNICATIONS, INC.

and

the Mammoth Funds (as defined herein)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Definitions

     1   

Section 1.02. Other Definitional and Interpretative Provisions

     8    ARTICLE 2    CORPORATE GOVERNANCE   

Section 2.01. Board Designation Rights

     9    ARTICLE 3    PRE-EMPTIVE RIGHTS   

Section 3.01. Pre-Emptive Rights

     14    ARTICLE 4    CERTAIN COVENANTS AND AGREEMENTS   

Section 4.01. Restrictions on Transfers of Company Securities

     16   

Section 4.02. MFN

     17   

Section 4.03. Restrictive Actions

     18   

Section 4.04. Information

     18   

Section 4.05. Inconsistent Agreements

     18   

Section 4.06. Non-Solicitation; Non-Hire

     19   

Section 4.07. Confidentiality

     19   

Section 4.08. Compliance by Subsidiaries

     20    ARTICLE 5    TERMINATION   

Section 5.01. Termination

     21   

Section 5.02. Effect of Termination

     21   

Section 5.03. Consequences of Breach

     22    ARTICLE 6    MISCELLANEOUS   

Section 6.01. Successors and Assigns

     22   

Section 6.02. Notices

     22   

Section 6.03. Amendments and Waivers

     23   

Section 6.04. Governing Law

     23   

Section 6.05. Jurisdiction

     23   

Section 6.06. WAIVER OF JURY TRIAL

     23   



--------------------------------------------------------------------------------

Section 6.07. Specific Performance

     24   

Section 6.08. Several Liability

     24   

Section 6.09. Counterparts

     24   

Section 6.10. Entire Agreement

     24   

Section 6.11. Severability

     24   

 

ii



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

INVESTOR RIGHTS AGREEMENT (this “Agreement”) dated as of November 10, 2015 among
MHR Fund Management, LLC, a Delaware limited liability company (“Mammoth”),
Liberty Global Incorporated Limited, a limited company organized under the laws
of England and Wales (“Leopard”), Discovery Lightning Investments Ltd., a
limited company organized under the laws of England and Wales (“Dragon”), Lions
Gate Entertainment Corp., a corporation organized under the laws of British
Columbia, Canada (the “Company”), Liberty Global plc, a public limited company
organized under the laws of England and Wales (“Leopard Parent”), Discovery
Communications, Inc., a Delaware corporation (“Dragon Parent” and, together with
Mammoth and Leopard Parent, the “Investors” and each, an “Investor”), and the
affiliated funds of Mammoth party hereto (the “Mammoth Funds”).

W I T N E S S E T H :

WHEREAS, concurrently with the execution of this Agreement, the Mammoth Funds,
Leopard, Leopard Parent, Dragon and Dragon Parent are entering into an agreement
pursuant to which, among other things, the Mammoth Funds have agreed to sell to
Leopard and Dragon, and Leopard and Dragon have agreed to purchase from the
Mammoth Funds, 10,000,000 Common Shares (as defined below) in the aggregate (the
“Purchase Agreement”);

WHEREAS, concurrently with the execution of this Agreement, the Company,
Leopard, Dragon, Mammoth, John C. Malone (“M”), Leopard Parent, Dragon Parent
and certain affiliated funds of Mammoth are entering into a voting and
standstill agreement (the “Voting and Standstill Agreement”); and

WHEREAS, in connection with the Purchase Agreement and the Voting and Standstill
Agreement, the parties hereto wish to enter into this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, (i) any Controlled Person of such
Person, (ii) any other Person directly or indirectly controlling, controlled by
or under common control with such Person or (iii) any Person (and its
Subsidiaries) in relation to which such Person or any of its Controlled Persons
is required, from time to time, whether alone or as part of a group, to make or
maintain a filing with the SEC on Schedule 13D. For the purpose of this
definition, the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common



--------------------------------------------------------------------------------

control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise; provided, that in no event shall the
Company or any of its Subsidiaries or controlled Affiliates be considered an
Affiliate of any Investor or any of its Subsidiaries, Affiliates, portfolio
companies or affiliated investment funds (in each case, other than the Company
and its Subsidiaries and controlled Affiliates), nor shall any Investor or any
of its Subsidiaries, Affiliates, portfolio companies or affiliated investment
funds (in each case, other than the Company and its Subsidiaries and controlled
Affiliates) be considered to be an Affiliate of the Company or any of its
Subsidiaries or controlled Affiliates.

“Applicable Exchange Rules” means the requirements of the rules, regulations or
listing standards promulgated by any national securities exchange on which the
Shares are traded.

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, provincial, state or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Authority that is
binding upon or applicable to such Person, as amended unless expressly specified
otherwise.

“beneficially own” or “beneficial ownership” has the meaning set forth in Rule
13d-3 promulgated under the Exchange Act; provided that (i) the words “within 60
days” in Rule 13d-3(d)(1)(i) shall be disregarded for the purposes of this
Agreement and (ii) a Person shall also be deemed to be the beneficial owner of,
without duplication, (a) all Common Shares which such Person has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to the exercise of any rights in connection with any
securities or any agreement, arrangement or understanding (whether or not in
writing), regardless of when such rights may be exercised and whether they are
conditional, (b) all Common Shares which such Person has or shares the right to
vote or dispose (provided that no Investor will be deemed to beneficially own
Common Shares by virtue of this Agreement, the Voting and Standstill Agreement
or any agreement or arrangement among the Investors and M related thereto (other
than the Purchase Agreement)), (c) all Common Shares to which such Person has
economic exposure through any derivative transaction that gives such Person the
economic equivalent of ownership of an amount of Common Shares due to the fact
that the value of the derivative is explicitly determined by reference to the
price or value of Common Shares, or which provides such Person an opportunity,
directly or indirectly, to profit, or to share in any profit, derived from any
increase in the value of Common Shares, in any case without regard to whether
(x) such derivative conveys any voting rights in Common Shares to such Person,
(y) the derivative is required to be, or capable of being, settled through
delivery of Common Shares, or (z) such Person may have entered into other
transactions that hedge the economic effect of such beneficial ownership of
Common Shares, and (d) for the avoidance of doubt, all Common Shares that are
subject to a Hedging Transaction by such Person, except to the extent such
Common Shares are

 

2



--------------------------------------------------------------------------------

delivered to the Hedging Counterparty in respect of (x) the settlement,
termination or cancellation of such Hedging Transaction or (y) a foreclosure by
the Hedging Counterparty; and provided, further, that no Investor will be deemed
to beneficially own Common Shares by virtue of this Agreement, the Voting and
Standstill Agreement or any agreement or arrangement among the Investors and M
related thereto (other than the Purchase Agreement).

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Vancouver, British Columbia or New York, New York are
authorized or required by Applicable Law to close.

“Change of Control Transaction” means (i) a transaction whereby any Person or
group would acquire, directly or indirectly, Voting Securities representing more
than 50% of the Total Voting Power; (ii) the sale of all or substantially all of
the consolidated assets of the Company and its Subsidiaries; or (iii) a merger,
consolidation, recapitalization or reorganization of the Company, unless
securities representing more than 50% of the Total Voting Power of the Successor
Company are immediately thereafter beneficially owned, directly or indirectly,
by the Persons who beneficially owned the Company’s outstanding Voting
Securities immediately prior to such transaction.

“Closing” has the meaning ascribed to such term in the Purchase Agreement.

“Common Equivalents” means (i) with respect to Common Shares, the number of
Common Shares and (ii) with respect to any Company Securities that are
convertible or exercisable into or exchangeable for Common Shares, the number of
Common Shares issuable in respect of the conversion, exercise or exchange of
such securities into Common Shares.

“Common Share” means a common share without par value of the Company or any
other common shares of the Company and any other security into which such Common
Shares may hereafter be converted or changed.

“Company Securities” means (i) the Common Shares, (ii) securities convertible or
exercisable into, or exchangeable for, Common Shares, (iii) any other Voting
Securities, (iv) any other equity or equity-linked security issued by the
Company, (v) options, warrants or other rights to acquire any of the foregoing,
and (vi) Subsidiary Securities (in each case whether or not issued by the
Company or its Subsidiaries). For the avoidance of doubt, each of the foregoing
(i) through (vi) shall include any securities exposure to which is held in
derivative form.

“Controlled Person” means, with respect to any Person, any other Person
controlled by such Person. For the purpose of this definition, the term
“control” (including, with a correlative meaning, the term “controlled by”) , as
used with respect to any Person, means either (i) beneficial ownership, directly
or indirectly, of securities of any Person that represent 50% or more of the
vote in the election of directors (or

 

3



--------------------------------------------------------------------------------

equivalent) or otherwise entitle the holder to nominate or designate a majority
of the directors (or equivalent), or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; provided that this clause (ii) does not apply to M with
respect to the JCM Investees (unless such JCM Investee is a Controlled Person of
M in accordance with the next sentence of this definition). With respect to any
LDM Investor, a Controlled Person shall also include any Person which is jointly
controlled by such LDM Investor and one or more other LDM Investors (and
beneficial ownership shall be aggregated for such purposes); provided that no
LDM Investor shall be deemed to be a Controlled Person of M pursuant to clause
(ii) above. With respect to Mammoth, a Controlled Person shall also include any
investment fund or investment vehicle that is managed or advised by Mammoth or
one of its Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934.

“Financial Institution” means a bank of internationally recognized standing that
acts as a lender, secured party or other counterparty in Hedging Transactions
and Financing Transactions without the purpose of influencing or controlling the
management or policies of the Person that issued the equity securities pledged
in such Financing Transactions or Hedging Transactions.

“Financing Counterparty” means any Financial Institution acting as lender,
secured party or other counterparty in connection with a Financing Transaction.

“Financing Transaction” means any bona fide loan, borrowing or other transaction
(other than any Hedging Transaction) used to finance, or refinance, the
acquisition or holding by an Investor or any of its Controlled Persons of any
Company Securities that (i) could not result in any Investor or any of its
Controlled Persons ceasing to have the power to vote or direct the voting of any
Company Securities (other than in connection with a default or the exercise of
remedies by a Financing Counterparty) and (ii) does not have the effect of
hedging the holder’s economic exposure with respect to such Company Securities
(provided that, for the avoidance of doubt, a margin loan shall not be
considered as having hedging effect for this purpose).

“Governmental Authority” means any transnational, domestic or foreign, federal,
provincial, state or local governmental, regulatory, self-regulatory or
administrative authority, department, court, agency or official, including any
political subdivision thereof.

“group” has the meaning given to such term under Section 13(d)(3) of the
Exchange Act.

“Hedging Counterparty” means any Financial Institution acting as counterparty in
connection with a Hedging Transaction.

 

4



--------------------------------------------------------------------------------

“Hedging Transaction” means any forward, prepaid forward, put, call, collar, or
other transaction pursuant to which any Person seeks to hedge its exposure to
changes in the market price of any Company Securities and/or to finance, or
refinance, the acquisition or holding by an Investor or any of its Controlled
Persons of any Company Securities.

“Investor Designee” means any LD Designee or Mammoth Designee, as applicable.

“JCM Investees” has the meaning ascribed to such term in the Voting and
Standstill Agreement.

“Joinder Transfer” means a Transfer, or series of related Transfers, of Company
Securities that would result in or involve (x) a transferee acquiring a number
of such Company Securities that would result in such Person, together with its
Affiliates and any Person that is a member of a group with such Person or any of
its Affiliates with respect to Company Securities, becoming a beneficial owner
of 5% or more of (i) the Total Voting Power or (ii) the outstanding Common
Shares (or having the exposure to 5% or more of the Common Shares in derivative
form), (y) the Transfer of Company Securities to any Person who at such time
beneficially owns, together with its Affiliates and any Person that is a member
of a group with such Person or any of its Affiliates with respect to Company
Securities, 5% or more of (i) the Total Voting Power or (ii) the outstanding
Common Shares (or having the exposure to 5% or more of the Common Shares in
derivative form), or (z) Company Securities being acquired by an Affiliate of an
LDM Investor or any Person that is a member of a group with such Person or any
of its Affiliates with respect to Company Securities. For the purposes of the
definition of “Joinder Transfer,” Mammoth and its Affiliates shall not under any
circumstances constitute part of a “group” with the LDM Investors or any of
their Affiliates.

“LD Designee” means any person designated by Leopard Parent, Dragon Parent, or
the two of them jointly pursuant to Section 2.01(a)(ii) to serve as a director
of the Board.

“LDM Investor” has the meaning ascribed to such term in the Voting and
Standstill Agreement.

“LD Registration Rights Agreements” means (i) that certain Registration Rights
Agreement dated as of the date hereof by and among the Company and Leopard and
(ii) that certain Registration Rights Agreement dated as of the date hereof by
and among the Company and Dragon.

“Mammoth Designee” means any person designated by Mammoth pursuant to
Section 2.01(a)(i) to serve as a director of the Board (for the avoidance of
doubt, including the Mammoth Independent Director).

“Mammoth Letter Agreement” means that certain letter agreement dated as of
July 9, 2009 between the Company and Dr. Mark H. Rachesky.

“New Company” means (a) a Successor Company resulting from a Change of Control
Transaction resulting in the Company being controlled by an Affiliate (other
than a Controlled Person) of an LDM Investor or (b) a Successor Company not
resulting from a Change of Control Transaction.

 

5



--------------------------------------------------------------------------------

“Parent Change of Control Transaction” means, with respect to Leopard Parent or
Dragon Parent, (i) a transaction whereby any Person or group would acquire,
directly or indirectly, voting securities representing more than 50% of the
total voting power of such Person; or (ii) a merger, consolidation,
recapitalization or reorganization of such Person.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Pro Rata Share” means, with respect to an Investor, the fraction that results
from dividing (i) the number of Common Shares beneficially owned by such
Investor disregarding any Common Shares deemed to be beneficially owned by such
Investor as a result of being part of a “group” (together, (x) in the case of
Mammoth, with any Common Shares beneficially owned by its Controlled Persons,
without duplication, (y) in the case of Leopard Parent, with any Common Shares
beneficially owned by its Controlled Persons, without duplication, and (z) in
the case of Dragon Parent, with any Common Shares beneficially owned by its
Controlled Persons, without duplication) immediately before giving effect to the
issuance described in the applicable Issuance Notice, as determined on a Common
Equivalents basis, by (ii) the aggregate number of Common Shares outstanding
immediately before giving effect to the issuance described in the applicable
Issuance Notice, as determined on a Common Equivalents basis.

“Registration Rights Agreements” means (i) that certain Registration Rights
Agreement dated as of October 22, 2009 by and among the Company and the holders
party thereto, (ii) that certain Registration Rights Agreement dated as of the
date hereof by and among the Company and Leopard and (iii) that certain
Registration Rights Agreement dated as of the date hereof by and among the
Company and Dragon.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having voting power to elect a majority of the
board of directors or other persons performing similar functions are directly or
indirectly owned by such Person; provided that none of the Company or any
Subsidiary or controlled Affiliate of the Company shall be considered a
Subsidiary of any Investor or any of its Affiliates for purposes of this
Agreement.

“Subsidiary Securities” means (i) the common stock of any Subsidiary of the
Company, (ii) securities convertible or exercisable into, or exchangeable for,
the common stock of any such Subsidiary, (iii) any shares of common stock or
other voting securities of any such Subsidiary entitled, in the ordinary course,
to vote in the election of directors of any such Subsidiary, (iv) any other
equity or equity-linked security issued by any such

 

6



--------------------------------------------------------------------------------

Subsidiary and (v) options, warrants or other rights to acquire any of the
foregoing (in each case whether or not issued by the Company or any such
Subsidiary). For the avoidance of doubt, each of the foregoing (i) through
(v) shall include any securities exposure to which is held in derivative form.

“Successor Company” means any entity (i) that is the issuer of any securities
into which any Company Securities or Subsidiary Securities are converted,
exchanged, changed or reclassified (including by operation of law) or (ii) the
securities of which are distributed in respect of Company Securities or
Subsidiary Securities (including in connection with a spin off transaction).

“Total Voting Power” means the aggregate number of votes which may be cast by
all holders of outstanding Voting Securities in the election of directors.

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange or otherwise transfer such Company
Securities or any participation or interest therein, whether directly or
indirectly (including pursuant to a derivative transaction), or agree or commit
to do any of the foregoing, and (ii) when used as a noun, a direct or indirect
sale, assignment, disposition, exchange or other transfer of such Company
Securities or any participation or interest therein or any agreement or
commitment to do any of the foregoing. “Transfer” shall exclude, however, with
respect to any Company Securities, the entry into or performance of any Hedging
Transaction or Financing Transaction in respect of such Company Securities and
any payment or settlement thereunder (including, following the first anniversary
of the date hereof, physical settlement) the granting of any lien, pledge,
security interest, or other encumbrance in or on such Company Securities to a
Hedging Counterparty or Financing Counterparty in connection with any Hedging
Transaction or Financing Transaction, the rehypothecation of any Company
Securities by the Hedging Counterparty or Financing Counterparty in connection
with a Hedging Transaction or Financing Transaction, and any transfer to, by or
at the request of such Hedging Counterparty or Financing Counterparty in
connection with an exercise of remedies by the Hedging Counterparty or Financing
Counterparty under such Hedging Transaction or Financing Transaction (but, for
the avoidance of doubt, “Transfer” shall include any delivery of Company
Securities in respect of the settlement, termination or cancellation of a
Hedging Transaction or Financing Transaction occurring prior to the first
anniversary of the date hereof other than in connection with the exercise of
remedies by a Hedging Counterparty or Financing Counterparty).

“Voting Securities” means Common Shares and all other securities of the Company
entitled to vote in the election of directors of the Company.

“Willful Breach” means, with respect to any party to this Agreement, a material
breach, or failure to perform, that is the consequence of an intentional action
or omission of such party or any of its Controlled Persons with the actual
knowledge that the taking of, or failure to take, such action would, or would be
reasonably expected to, cause a material breach of this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section Agreement    Preamble Company    Preamble Confidential Information   
4.07(b) Dragon    Preamble Dragon Parent    Preamble email    6.02 Exercise
Notice    3.01(c) Investors    Preamble Irrevocable Resignation    2.01(a)
Issuance Notice    3.01(a) Leopard    Preamble Leopard Parent    Preamble M   
Recitals Mammoth    Preamble Mammoth Funds    Preamble Mammoth Independent
Director    2.01(a) New Issue Securities    3.01 Nomination Obligations   
2.01(a) Purchase Agreement    Recitals Receiving Party    4.07(a) Superior
Agreement    4.02 Voting and Standstill Agreement    Recitals

Section 1.02. Other Definitional and Interpretative Provisions. (a)The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are,
unless expressly stated otherwise, to that agreement or contract as amended,
modified or supplemented

 

8



--------------------------------------------------------------------------------

from time to time in accordance with the terms hereof and thereof. References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively. References to one gender include all
genders. This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

ARTICLE 2

CORPORATE GOVERNANCE

Section 2.01. Board Designation Rights. (a) Effective as of the Closing and at
all times thereafter, until the termination of this Agreement, the size of the
Board shall be no greater than (or, if it would result in an impairment of an
Investor’s rights hereunder, less than) 14 directors (provided that, if any
person designated by an Investor to be an Investor Designee in accordance with
this Agreement shall have failed to be elected or appointed as a director on the
Board as a result of a breach by the Company of its obligations under
Section 2.01(d) or a breach by another Investor of its obligations under
Section 3.03(a) of the Voting and Standstill Agreement, the Company shall
increase the size of the Board by the number of such Investor Designees so that
such Investor Designees can be appointed to the Board), and the Company agrees
to take the actions set forth in Section 2.01(d) to ensure that, subject to
Section 2.01(a)(i)(A)(2), effective as promptly as practicable on or after
November 12, 2015, the Board includes:

(i) for so long as Mammoth and its Controlled Persons in aggregate beneficially
own at least:

(A) 10,000,000 Common Shares (adjusted for any stock split, stock dividend,
reverse stock split or similar event):

(1) two individuals designated from time to time by Mammoth; provided that as a
condition to each such designee’s appointment to the Board and inclusion in the
Company’s slate of director nominees, such designee (x) agrees to provide to the
Company, prior to nomination and appointment and on an ongoing basis while such
designee is serving as a member of the Board, (a) such information and materials
as is required to be disclosed in proxy statements under Applicable Law or as is
otherwise reasonably requested by the Company from time to time from all members
of the Board in connection with the Company’s legal, regulatory, auditor or
stock exchange requirements, (b) completed D&O Questionnaires in the customary
form requested by the Company from time to time from members of the Board,
(c) customary consents to be named in the Company’s proxy statement and to serve
on the Board if elected, and (d) an executed irrevocable resignation in the form
attached hereto as Exhibit A (each, an “Irrevocable Resignation”), (y) to the
extent required of all Board members, shall agree to comply with all written
policies, procedures,

 

9



--------------------------------------------------------------------------------

processes, codes, rules, standards and guidelines applicable to Board members
(and of which such Investor Designee has been provided written copies in advance
(or which have been filed with the Securities and Exchange Commission (the
“SEC”) or posted on the Company’s website)), including the Company’s Code of
Business Conduct and Ethics for Directors, Officers and Employees, Corporate
Governance Guidelines, Disclosure Policy and Related Person Transaction Policy,
and to preserve (subject to Section 4.07) the confidentiality of Company
business and information, including discussions or matters considered in
meetings of the Board or Board committees, and (z) shall have a reasonable
amount of business experience to be a director of a publicly traded company in
the S&P 1500, although such experience need not be in the same industry or
industries, and be in good standing as a director in all material respects (such
obligations in clauses (x), (y) and (z), the “Nomination Obligations”); and

(2) one individual designated from time to time by Mammoth who (i) would be
(x) an independent director of the Company under Section 303A.02 of the New York
Stock Exchange’s Listed Company Manual and (y) considered an independent
director of Mammoth under Section 303A.02 of the New York Stock Exchange’s
Listed Company Manual if Mammoth were traded on the New York Stock Exchange and
(ii) is approved by the Board (such approval not to be unreasonably withheld,
conditioned or delayed; it being agreed that (x) such approval shall not be
withheld in a manner that prevents Mammoth from designating the Mammoth
Independent Director starting with the first annual general meeting of the
Company following the date of this Agreement and (y) in the event the Board does
not approve Mammoth’s designation, Mammoth shall have the right to designate
additional individuals until one of such individuals is approved) (the “Mammoth
Independent Director”); provided, that as a condition to such designee’s
appointment to the Board and inclusion in the Company’s slate of director
nominees, such designee shall have complied with, and continue to comply with,
the Nomination Obligations; and provided further, that the Mammoth Independent
Director shall not serve on the Board until nominated and elected at the first
annual meeting of the Company following the date of this Agreement; and

 

10



--------------------------------------------------------------------------------

(B) 5,000,000 Common Shares (adjusted for any stock split, stock dividend,
reverse stock split or similar event), one individual designated by Mammoth;
provided, that as a condition to such designee’s appointment to the Board and
inclusion in the Company’s slate of director nominees, such designee shall have
complied, and continue to comply with, with the Nomination Obligations;

(ii) with respect to Leopard Parent and Dragon Parent:

(A) for so long as Leopard Parent and Dragon Parent, together with their
Controlled Persons, in the aggregate beneficially own at least 10,000,000 Common
Shares (adjusted for any stock split, stock dividend, reverse stock split or
similar event), one individual designated from time to time by each of Leopard
Parent and Dragon Parent; provided, that as a condition to each such designee’s
appointment to the Board and inclusion in the Company’s slate of director
nominees, each such designee shall have complied with, and continue to comply
with, the Nomination Obligations; and

(B) for so long as Leopard Parent and Dragon Parent, together with their
Controlled Persons, in the aggregate beneficially own at least 5,000,000 Common
Shares (adjusted for any stock split, stock dividend, reverse stock split or
similar event) and either Leopard Parent or Dragon Parent individually (together
with its Controlled Persons) beneficially owns at least 5,000,000 Common Shares
(as adjusted consistent with the foregoing), one individual designated from time
to time by whichever of Leopard Parent and Dragon Parent exceeds such beneficial
ownership threshold; provided, that as a condition to such designee’s
appointment to the Board and inclusion in the Company’s slate of director
nominees, such designee shall have complied with, and continue to comply with,
the Nomination Obligations; and

(C) for so long as Leopard Parent and Dragon Parent, together with their
Controlled Persons, in the aggregate beneficially own at least 5,000,000 Common
Shares (adjusted for any stock split, stock dividend, reverse stock split or
similar event) and neither Leopard Parent nor Dragon Parent individually
(together with its Controlled Persons) beneficially owns at least 5,000,000
Common Shares (as adjusted consistent with the foregoing), one individual
designated jointly from time to time by Leopard Parent and Dragon Parent;
provided, that as a condition to such designee’s appointment to the Board and
inclusion in the Company’s slate of director nominees, such designee shall have
complied with, and continue to comply with, the Nomination Obligations.

(b) The initial Mammoth Designees shall be Dr. Mark H. Rachesky and Emily Fine.
Mammoth shall designate the Mammoth Independent Director in connection with the
first annual general meeting of the Company following the date of this
Agreement.

(c) The initial LD Designees shall be Michael T. Fries (designated by Leopard
Parent) and David M. Zaslav (designated by Dragon Parent).

 

11



--------------------------------------------------------------------------------

(d) The Company agrees to cause each individual designated pursuant to this
Section 2.01 to be nominated for election as a director on the Board on the
Company’s slate of directors, and to take all other necessary actions, subject
to Applicable Law, to ensure that the composition of the Board as of the Closing
and thereafter is as set forth in this Section 2.01, including by calling a
meeting of the Board and/or Company shareholders (it being agreed that the Board
shall appoint the initial LD Designees and the initial Mammoth Designees to the
Board effective as of immediately following the Closing), recommending to
Company shareholders the election of the designees selected pursuant to this
Section 2.01, and using its reasonable best efforts to solicit proxies in favor
of the election of any such individuals to the Board from the shareholders of
the Company eligible to vote for the election of directors, which efforts shall
be no less than the efforts used to solicit proxies in favor of the election of
other individuals nominated to the Board by the Company. Without limiting the
foregoing, subject to continued compliance with the Nomination Obligations, at
any annual general or other meeting of shareholders of the Company at which
directors are to be elected (including any special meeting called by the Company
pursuant to the preceding sentence), the Company shall, at the applicable
Investor’s election, either re-nominate for election each then-serving Investor
Designee (provided that, if at such time an Investor shall be entitled to
nominate fewer Investor Designees pursuant to Section 2.01(a) than the number of
then-serving Investor Designees designated by such Investor, such Investor shall
notify the Company in writing of the Investor Designee(s) that shall not be
nominated for subsequent election) or such other Investor Designee(s) as the
applicable Investor may designate to the Company in writing. In connection with
any designation by any Investor of an Investor Designee, such Investor agrees to
provide to the Company all information concerning such Investor Designee(s)
reasonably required and requested by the Company to the extent necessary for the
Company to comply with applicable disclosure rules.

(e) If, as a result of death, disability, retirement, resignation, removal (with
or without cause) or otherwise, there shall exist or occur any vacancy of a seat
on the Board previously occupied by an Investor Designee, the Investor that
designated such Investor Designee shall have the right to designate another
individual to fill such vacancy and serve as a director on the Board pursuant to
the terms and conditions of Section 2.01(a).

(f) For the avoidance of doubt, the Company acknowledges and agrees that any
Investor Designee (other than the Mammoth Independent Director) may, at the
applicable Investor’s discretion, be an existing director, officer, employee or
consultant of such Investor or any of its Affiliates, provided that such
Investor Designee complies with the Nomination Obligations.

(g) Each Investor shall keep the Company regularly apprised of its beneficial
ownership of Common Shares.

 

12



--------------------------------------------------------------------------------

(h) In furtherance of the foregoing,

(i) with respect to Leopard Parent and Dragon Parent:

(A) if Leopard Parent and Dragon Parent, together with their Controlled Persons,
cease to beneficially own in the aggregate at least 10,000,000 Common Shares
(adjusted for any stock split, stock dividend, reverse stock split or similar
event) and either Leopard Parent or Dragon Parent individually (together with
its Controlled Persons) beneficially owns at least 5,000,000 Common Shares (as
adjusted consistent with the foregoing), whichever of Leopard Parent or Dragon
Parent does not meet such beneficial ownership threshold shall cause its
Investor Designee to promptly irrevocably tender his or her resignation from the
Board and any committee on which he or she serves, effective immediately upon
its acceptance by the Company, pursuant to the terms of his or her Irrevocable
Resignation;

(B) if Leopard Parent and Dragon Parent, together with their Controlled Persons,
cease to beneficially own in the aggregate at least 10,000,000 Common Shares,
but continue to beneficially own in the aggregate at least 5,000,000 Common
Shares (in each case, as adjusted for any stock split, stock dividend, reverse
stock split or similar event) and neither Leopard Parent nor Dragon Parent
individually (together with its Controlled Persons) beneficially owns at least
5,000,000 Common Shares (as adjusted consistent with the foregoing), Leopard
Parent and Dragon Parent agree to jointly designate one of their respective
Investor Designees that shall, and the applicable Investor shall cause such
Investor Designee to, promptly irrevocably tender his or her resignation from
the Board and any committee on which he or she serves, effective immediately
upon its acceptance by the Company, pursuant to the terms of his or her
Irrevocable Resignation; or

(C) if Leopard Parent and Dragon Parent, together with their Controlled Persons,
cease to beneficially own in the aggregate at least 5,000,000 Common Shares (as
adjusted for any stock split, stock dividend, reverse stock split or similar
event), each of Leopard Parent and Dragon Parent agrees to cause its respective
Investor Designee then serving on the Board to promptly irrevocably tender his
or her resignation from the Board and any committee on which he or she serves,
effective immediately upon its acceptance by the Company, pursuant to the terms
of his or her Irrevocable Resignations; and

(ii) if Mammoth and its Controlled Persons cease to beneficially own in the
aggregate:

(A) at least 10,000,000 Common Shares, but continue to beneficially own at least
5,000,000 Common Shares (in each case, as adjusted for any stock split, stock
dividend, reverse stock split or similar event), Mammoth agrees to designate at
least two Mammoth Designees (one of whom may be, at Mammoth’s option, the
Mammoth Independent Director), who shall, and to cause such Mammoth Designees
to, promptly irrevocably tender their resignations from the Board and any
committee on which they serve, effective immediately upon acceptance of such
resignations by the Company, pursuant to the terms of their Irrevocable
Resignations; or

 

13



--------------------------------------------------------------------------------

(B) at least 5,000,000 Common Shares (as adjusted for any stock split, stock
dividend, reverse stock split or similar event), Mammoth agrees to cause all
Mammoth Designees to promptly irrevocably tender their resignations from the
Board and any committee on which they serve, effective immediately upon the
acceptance of such resignations by the Company, pursuant to the terms of their
Irrevocable Resignations.

ARTICLE 3

PRE-EMPTIVE RIGHTS

Section 3.01. Pre-Emptive Rights. Except as otherwise provided in this
Section 3.01 (including Section 3.01(f)), each time the Company proposes to
issue any (i) Common Shares or (ii) Company Securities that are convertible or
exercisable into or exchangeable for Common Shares to any Person for cash
consideration (any such Common Shares or Company Securities, “New Issue
Securities”), the Company shall first offer the New Issue Securities to each
Investor who, as of the date of the applicable Issuance Notice (as defined
below), beneficially owns, together with its Controlled Persons, at least
3,000,000 Common Shares in the aggregate (as adjusted for any stock split, stock
dividend, reverse stock split or similar event), in accordance with the
following provisions:

(a) The Company shall give a notice to each Investor (the “Issuance Notice”)
stating (i) its intention to issue the New Issue Securities, (ii) the amount and
description of such New Issue Securities to be issued and (iii) the purchase
price (calculated as of the proposed issuance date) and the other terms upon
which the Company is offering the New Issue Securities.

(b) Subject to Section 3.01(f), transmittal of the Issuance Notice to each
Investor by the Company shall constitute an offer by the Company to sell to such
Investor up to its Pro Rata Share of the New Issue Securities for the price and
upon the terms set forth in the Issuance Notice.

(c) Each Investor who desires to purchase any or all of its Pro Rata Share of
the Company Securities specified in the Issuance Notice shall deliver notice to
the Company (each, an “Exercise Notice”) of its election to purchase such
Company Securities within 15 Business Days of receipt of the Issuance Notice;
provided that if the Company reasonably determines in good faith that a 15
Business Day period is not practical, the Company shall specify a shorter period
(which shall be as long a period as is reasonably practical but in no event less
than 5 Business Days) in the Issuance Notice. The Exercise Notice shall specify
the number (or amount) of Company Securities to be purchased by such Investor
and shall constitute exercise by such Investor of its rights under this
Section 3.01 and a binding agreement of such Investor to purchase, at the price
and on the terms

 

14



--------------------------------------------------------------------------------

specified in the Issuance Notice, the number (or amount) of Company Securities
specified in the Exercise Notice, subject to Section 3.01(f). If, at the
termination of such 15-Business Day period (as reduced pursuant to the proviso
to the first sentence of this Section 3.01(c)), any Investor shall not have
delivered an Exercise Notice to the Company, such Investor shall be deemed to
have waived all of its rights under this Section 3.01 with respect to the
purchase of such Company Securities.

(d) The Company shall have 90 days from the date of the Issuance Notice to
consummate the proposed issuance of any or all of such Company Securities that
the Investors have not elected to purchase pursuant to Section 3.01(c) at the
price and upon terms that are not more favorable to the purchasers or less
favorable to the Company than those specified in the Issuance Notice; provided
that, if such issuance is subject to regulatory approval or shareholder approval
pursuant to Applicable Exchange Rules, such 90-day period shall be extended
until the expiration of five Business Days after all such approvals have been
received. If the Company proposes to issue any New Issue Securities after the
expiration of such 90-day period (as extended pursuant to the proviso of the
previous sentence), it shall again comply with the procedures set forth in this
Section 3.01.

(e) At the consummation of the issuance of any New Issue Securities purchased by
any Investor exercising preemptive rights pursuant to this Section 3.01 (which
shall occur substantially simultaneously with the issuance of all other New
Issue Securities), the Company shall issue such New Issues Securities to such
Investor against payment by such Investor of the purchase price for such New
Issue Securities in accordance with the terms and conditions as specified in the
Issuance Notice.

(f) Notwithstanding the foregoing and for the avoidance of doubt, “New Issue
Securities” shall not include, and no Investor shall be entitled to purchase
Company Securities pursuant to this Section 3.01 in connection with issuances
of, Company Securities (i) issued to employees of the Company or any Subsidiary
pursuant to employee benefit plans or arrangements approved by the Board
(including any Company Securities issuable upon the exercise of any Company
Securities granted pursuant to any such plans or arrangements), (ii) issued in
connection with any bona fide restructuring of outstanding debt of the Company
or any of its Subsidiaries or as a bona fide de minimis “equity kicker” to
financial institutions, commercial lenders, brokers/finders or any similar
party, or their respective designees, in connection with the incurrence or
guarantee of indebtedness by the Company or any of its Subsidiaries,
(iii) issued in connection with any bona fide acquisition of another Person
(whether by merger, exchange offer, take-over bid, amalgamation, plan of
arrangement, business combination or acquisition of the capital stock of such
Person, acquisition of all or substantially all of the assets of such Person, or
other similar transaction), to the sellers in such transaction as consideration
for such acquisition, (iv) issued in connection with the exchange of outstanding
Company Securities for other Company Securities or the exercise, conversion,
subdivision, combination, recapitalization or reorganization of outstanding
Company Securities that were issued in compliance with this Section 3.01 or were
exempt from this Section 3.01 upon issuance, (v) if the Company reasonably
determines in good faith that complying with this Section 3.01 would violate
Applicable Law (other

 

15



--------------------------------------------------------------------------------

than with respect to the Company’s obligation to obtain regulatory approval or
shareholder approval pursuant to Applicable Exchange Rules) or (vi) if complying
with this Section 3.01 would require the Company to obtain shareholder approval
pursuant to Applicable Exchange Rules with respect to an issuance of New
Issuance Securities for which the Company otherwise would not have had an
obligation to obtain shareholder approval pursuant to Applicable Exchange Rules
or Applicable Law and either (A) the Company reasonably determines in good faith
that complying with this Section 3.01 (including by seeking shareholder approval
of an issuance of New Issuance Securities) would be materially adverse to the
Company, relative to the benefits received or (B) the Company holds a meeting of
its shareholders at which there is a quorum and the Company’s shareholders vote
on a proposal to approve such issuance, but such proposal is not approved
(provided, however, that such Investor shall nonetheless be entitled to purchase
the maximum number of New Issue Securities available without obtaining such
approval). If the Company undertakes an issuance of New Issuance Securities in
respect of which the Company would be required to obtain shareholder approval
(subject to the preceding sentence), the Company shall use its reasonable best
efforts to obtain such approval.

(g) The Company shall not be obligated to consummate any proposed issuance of
New Issue Securities, nor be liable to any Investor if the Company fails to
consummate any proposed issuance of New Issue Securities for whatever reason,
regardless of whether it shall have delivered a Issuance Notice or received any
Exercise Notices in respect of such proposed issuance.

(h) Each Investor’s rights under Section 3.01 shall be assignable, in whole or
in part, to any of such Investor’s Controlled Persons, by written notice to the
Company.

ARTICLE 4

CERTAIN COVENANTS AND AGREEMENTS

Section 4.01. Restrictions on Transfers of Company Securities. (a) From and
after the date hereof until the first anniversary of the Closing, each of
Leopard Parent and Dragon Parent agrees that it shall not, and shall not permit
any of its Controlled Persons to, directly or indirectly, Transfer any Company
Securities other than Transfers (i) among Leopard Parent and its Controlled
Persons or (ii) among Dragon Parent and its Controlled Persons. For purposes of
this Article 4, the parties acknowledge and agree that any primary or secondary
sale (by merger, consolidation or otherwise) of any equity interests of any
Controlled Person of Leopard Parent or Dragon Parent with beneficial ownership
of Company Securities shall be deemed a Transfer for purposes of this Article 4
if such Controlled Person is no longer a Controlled Person of Leopard Parent or
Dragon Parent, as applicable, after such primary or secondary sale.

(b) Following the first anniversary of the Closing, neither Leopard Parent nor
Dragon Parent nor any of their respective Controlled Persons shall, directly or
indirectly, Transfer any Company Securities unless the transferee, at the time
of and as a condition to such Transfer, agrees to comply with the restrictions
and obligations of this Agreement (including the restrictions and obligations
set forth in this Section 4.01(b), Section 4.02,

 

16



--------------------------------------------------------------------------------

Section 4.06, Section 4.07 and Article 6) as if it were Leopard Parent or Dragon
Parent by executing and delivering such documents as may be necessary in the
reasonable opinion of Mammoth and the Company; provided that this sentence shall
not apply to a Transfer of Company Securities that would not constitute a
Joinder Transfer. For the avoidance of doubt, no rights or benefits arising
hereunder or by reason hereof shall be assignable by any party hereto, except as
expressly provided herein.

(c) For the avoidance of doubt, the provisions of Sections 4.01(a) and (b) shall
not have any applicability to the Transfer of the securities of Leopard Parent
or Dragon Parent, including as a result of a merger, consolidation,
recapitalization, or reorganization of Leopard Parent or Dragon Parent; provided
that in the event of a Parent Change of Control Transaction, the rights,
benefits, entitlements and obligations of such LDM Investor and its Controlled
Persons under the terms of this Agreement and the Voting and Standstill
Agreement shall cease and be of no further force or effect with respect to the
applicable LDM Investor (and, for the avoidance of doubt, such LDM Investor
cause its Investor Designees to resign from the Board in connection with such
Parent Change of Control), unless (i) the ultimate parent entity of the
surviving company in such Parent Change of Control Transaction agrees to comply
with the restrictions and obligations of this Agreement and the Voting and
Standstill Agreement as if it were Leopard Parent or Dragon Parent, as
applicable, by executing and delivering such documents as may be necessary in
the reasonable opinion of Mammoth and the Company or (ii) such Parent Change of
Control involves a LDM Investor or any of its Affiliates, in which case the
ultimate parent entity of the surviving company in such Parent Change of Control
Transaction shall agree to comply with the restrictions and obligations of this
Agreement and the Voting and Standstill Agreement as if it were Leopard Parent
or Dragon Parent, as applicable, by executing and delivering such documents as
may be necessary in the reasonable opinion of Mammoth and the Company.

Section 4.02. MFN. (a) The Company and each LDM Investor (other than M) agrees
that, from and after the date hereof until the date that neither Mammoth nor any
of its Affiliates owns 5,000,000 Common Shares (as adjusted for any stock split,
stock dividend, reverse stock split or similar event), if the Company or any of
its Subsidiaries enters into any legally binding contract, agreement,
arrangement or understanding (or any amendment thereto) with Leopard Parent,
Dragon Parent, M or their respective Affiliates in their capacity as a
shareholder of the Company, including relating to any of the matters addressed
by this Agreement, the Registration Rights Agreements or the Voting and
Standstill Agreement, including the nomination, designation, recommendation and
election of directors, other governance rights or registration rights, which
contains terms or conditions that are more favorable to such Person, or more
restrictive to the Company, than those to which Mammoth and its Affiliates has
agreed with the Company (a “Superior Arrangement”), unless the Company
reasonably determines, in good faith, following advice of legal counsel to such
effect, that such Superior Arrangement is not enforceable against the Company,
but excluding any such Superior Arrangement (other than with any LDM Investor or
any of their respective Controlled Persons) that is significantly related to the
material acquisition of assets or securities of another company, the sale of all
or substantially all of the assets of the Company, or any other material
business combination for the benefit of the Company and its shareholders as a
whole,

 

17



--------------------------------------------------------------------------------

where the Company’s benefit from any such transaction significantly relates to
the Company’s business and operations, then within two Business Days after
entering into any such Superior Arrangement the Company shall offer Mammoth and
its Affiliates the opportunity to enter into an agreement on the same terms and
conditions as the Superior Arrangement. To the extent any such agreement
constitutes a waiver or amendment of this Agreement, the Company and the LDM
Investors (other than M) (on behalf of themselves and their respective
Affiliates) hereby consent to any such waiver or amendment. For the avoidance of
doubt, nothing contained in this Section shall be construed to permit the
Company and the LDM Investors (other than M) to amend this Agreement or the
Voting and Standstill Agreement without the prior written consent of Mammoth.

(b) The parties hereto acknowledge that Leopard Parent, Dragon Parent, and their
Subsidiaries may enter into commercial agreements with the Company from time to
time and the parties hereto agree that the provisions of this Section 4.02 shall
not apply to the terms of such commercial agreements, so long as such terms do
not relate to any of the matters addressed by this Agreement, the Registration
Rights Agreements, or the Voting and Standstill Agreement (including the
nomination, designation, recommendation and election of directors, other
governance rights, or registration rights).

Section 4.03. Restrictive Actions. From and after the date hereof until the
earlier of (a) the fifth anniversary of the Closing and (b) the termination of
the restrictions of Section 2.01 of the Voting and Standstill Agreement pursuant
to Section 2.02 of the Voting and Standstill Agreement, the Company shall not
adopt or otherwise put in place or implement any poison pill or rights plan that
would have the effect of prohibiting the LDM Investors from acquiring additional
Voting Securities in a manner permitted under Section 2.01 of the Voting and
Standstill Agreement.

Section 4.04. Information. The Company hereby confirms to each of the LDM
Investors (other than M) and Mammoth that (i) the Company’s head office is not
located in British Columbia and is located in Santa Monica, California, and
(ii) the Company’s executive officers who administer the business of the Company
are not resident in British Columbia and are primarily resident within the State
of California.

Section 4.05. Inconsistent Agreements. The Company, each Investor and each of
the Mammoth Funds represents and agrees that it has not and shall not, and its
Controlled Persons have not and shall not, (i) grant any proxy, (ii) enter into
or agree to be bound by any voting trust or agreement with respect to Company
Securities or (iii) enter into any agreement or arrangement of any kind with any
Person, in each case if any such proxy, voting trust, agreement or arrangement
is inconsistent with the provisions of, or for the purpose or with the effect of
denying or reducing the rights of any party to, this Agreement, the Mammoth
Letter Agreement, the Voting and Standstill Agreement or the Registration Rights
Agreements (including by reducing the number of securities that the Investors
are otherwise entitled to include in a registration pursuant to the Registration
Rights Agreements); provided that, for the avoidance of doubt, and subject to
Section 4.04(b) of the Voting and Standstill Agreement, the entering into or
performance of any Hedging Transaction or Financing Transaction, or the
rehypothecation of Company Securities by the Hedging Counterparty in connection
therewith, or any other action taken in connection therewith that is excluded
from the definition of “Transfer” pursuant to the second sentence thereof, shall
not be prohibited by this Section 4.05.

 

18



--------------------------------------------------------------------------------

Section 4.06. Non-Solicitation; Non-Hire. From and after the date hereof until
the third anniversary of the Closing Date, each of the LDM Investors (other than
M) shall not, and each shall cause its Controlled Persons and its and their
directors, officers and employees not to, employ or engage, or solicit for
employment or engagement, any members of senior management of the Company or any
of its Subsidiaries; provided that the foregoing shall not prohibit
solicitations pursuant to general employment advertising not targeted
specifically at the Company’s employees (provided that such person has not been
subject to any solicitation prohibited by this Section 4.06) or who was
terminated without cause by the Company prior to any solicitation. If any of the
foregoing shall be adjudicated to be invalid or unenforceable, such provisions
shall be amended to reduce the time period or otherwise amended, as necessary,
to cause such provisions to be valid or enforceable, and such amendment shall
apply only with respect to the operation of these provisions in the particular
jurisdiction in which such adjudication is made.

Section 4.07. Confidentiality. (a) Nothing in this Agreement shall restrict or
prevent any Investor Designee from sharing, and the Company acknowledges and
agrees that each Investor Designee may share, with the Investor that designated
such Investor Designee and such Investor’s Controlled Persons, any Confidential
Information; provided that, with respect to any such Confidential Information,
such Investor and such Controlled Persons (the “Receiving Party”) shall, (i) as
between Mammoth and the Company, be subject to the terms of that certain
confidentiality letter agreement dated December 1, 2009 between the Company and
Mammoth, and (ii) in the case of an LDM Investor (other than M), be subject to
the following confidentiality obligations and such Investor shall be responsible
for any breach of such obligations by its Controlled Persons (and, to the extent
disclosed pursuant to clause (a)(i) below, its officers, employees and
representatives):

(i) Each Receiving Party acknowledges and agrees that it shall not disclose any
Confidential Information to any Person, except that Confidential Information may
be disclosed:

(A) to its officers, employees, directors, members, partners, agents, advisors
and other representatives who need to know such information in connection with
the performance of their duties;

(B) to the extent required by any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar legal process to which the Receiving Party or any of its officers,
employees and representatives is subject, or as may be required in connection
with the assertion, prosecution or defense by such Receiving Party or any of its
officers, employees and representatives of any claim, demand, action, suit or
proceeding with respect to any matters related hereto; provided that the
Receiving Party or

 

19



--------------------------------------------------------------------------------

its applicable officers, employees and representatives shall provide the Company
with prompt notice of any such request, to the extent practicable and legally
permitted, so that the Company may seek confidential treatment, an appropriate
protective order or similar relief, and the Receiving Party or its applicable
officers, employees and representatives shall reasonably cooperate (at the
Company’s expense) with such efforts by the Company; and

(C) to the extent required to permit such Receiving Party or any of its
officers, employees and representatives to comply with Applicable Law or
applicable rules or regulations of any stock exchange on which securities of
such Receiving Party or its Affiliates are listed; provided that the Receiving
Party or its applicable officers, employees and representatives shall provide
the Company with prior notice of any such required disclosure, to the extent
practicable and legally permitted, so that the Company may seek confidential
treatment, an appropriate protective order or similar relief, and the Receiving
Party or its applicable officers, employees and representatives shall reasonably
cooperate (at the Company’s expense) with such efforts by the Company.

(b) For purposes of this Agreement, “Confidential Information” means any
nonpublic information received by any Receiving Party from its Investor Designee
concerning the Company, its Affiliates, or its or their respective financial
condition, business, operations or prospects; provided that “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by the Receiving
Party or its directors, officers, employees, counsel, investment advisers or
other agents or representatives in violation of this Agreement, (ii) is or was
available to the Receiving Party on a non-confidential basis prior to its
disclosure to the Receiving Party by the Company, (iii) was or becomes available
to the Receiving Party on a non-confidential basis from a source other than the
Company, which source is or was (at the time of receipt of the relevant
information) not, to the best of the Receiving Party’s knowledge, bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company, or (iv) is independently developed by the Receiving Party without
violating any confidentiality agreement with, or other obligation of secrecy to,
the Company.

Section 4.08. Compliance by Subsidiaries. Each of Leopard Parent and Dragon
Parent shall cause Leopard (and its Subsidiaries) and Dragon (and its
Subsidiaries), respectively, to comply with their obligations under this
Agreement (and guarantees such performance and any liabilities of such Persons
arising from a breach hereof, which guarantee shall be immediate and shall not
be contingent upon the exercise or enforcement by Mammoth or the Company of
whatever remedies they may have against Leopard (and its Subsidiaries) and/or
Dragon (and its Subsidiaries)).

 

20



--------------------------------------------------------------------------------

Section 4.09. Inapplicable to Certain Persons and Transactions.

(a) No provision of this Agreement shall be binding on any Person solely because
such Person is:

(i) a Hedging Counterparty;

(ii) a holder of Company Securities as a result of the rehypothecation of
Company Securities by a Hedging Counterparty or Financing Counterparty;

(iii) a transferee of Company Securities pursuant to settlement under, or
pursuant to default rights or the exercise of remedies by a Hedging Counterparty
or Financing Counterparty in connection with, any Hedging Transaction or
Financing Transaction; or

(iv) an Investor Designee receiving Company Securities as compensation in
connection with his or her service as a director of the Board; provided that
such Company Securities shall be included in any calculation of beneficial
ownership in accordance with the terms of this Agreement.

(b) Subject to the limitations set forth in Section 4.04(b) of the Voting and
Standstill Agreement and Section 4.01(a) of this Agreement, no provision of this
Agreement shall prohibit any Person from entering into, performing or settling
Hedging Transactions or Financing Transactions in relation to any Company
Securities, or granting liens and other security interests in connection
therewith, from exercising remedies thereunder, or from permitting a Hedging
Counterparty to rehypothecate Company Securities in connection with a Hedging
Transaction nor shall any of the foregoing described in this Section 4.09(b) be
deemed, in and of itself, a violation of this Agreement.

ARTICLE 5

TERMINATION

Section 5.01. Termination. This Agreement shall automatically terminate, without
any further action by any Person, upon the written agreement of each party
hereto to terminate this Agreement. Any Investor that, together with its
Controlled Persons, ceases to beneficially own any Company Securities shall
cease to be bound by, or benefit from, the terms hereof (other than the
provisions of Sections 4.06, 4.07 and 4.08 (in respect of the provisions
referred to in this Section 5.01) and Article 6).

Section 5.02. Effect of Termination. Upon any termination of this Agreement in
accordance with the provisions of Section 5.01 hereof, this Agreement shall
become void and of no further effect; provided that (i) the Irrevocable
Resignations and the provisions of Sections 4.06, 4.07 and 4.08 (in respect of
clauses (i) and (ii) of this proviso), this Section 5.02 and Article 6 shall
survive any termination pursuant to Section 5.01 and (ii) any breach occurring
prior to such termination shall survive such termination.

 

21



--------------------------------------------------------------------------------

Section 5.03. Consequences of Breach. Upon the occurrence of a Willful Breach by
an LDM Investor (other than M) of Section 4.01 of this Agreement or the Voting
and Standstill Agreement that has a material negative consequence on the Company
or Mammoth or any of their respective Controlled Persons (in each case, that if
curable, is not cured within 10 days of written notice thereof), in addition to
any and all other remedies that may be available to any other party, and without
any further action by any Person, the rights, benefits and entitlements of such
LDM Investor and its Controlled Persons under the terms of this Agreement
(including, but not limited to, the rights, benefits and entitlements set forth
in Article 2 and Article 3), Section 2.01(c) and Section 3.03 of the Voting and
Standstill Agreement, and the applicable LD Registration Rights Agreement shall
cease and be of no further force or effect with respect to such breaching LDM
Investor; provided that (a) the obligations and agreements of, and restrictions
and limitations on, such LDM Investor shall remain binding upon such LDM
Investor and shall continue in full force and effect and (b) such LDM Investor
shall cause its designated LD Designee, if any, to promptly irrevocably tender
his or her resignation from the Board and any committee on which he or she
serves, effective immediately upon its acceptance by the Company, pursuant to
the terms of his or her Irrevocable Resignation.

ARTICLE 6

MISCELLANEOUS

Section 6.01. Successors and Assigns. (a) This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.

(b) Except as expressly provided herein, neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto pursuant to any Transfer of Company Securities or
otherwise. Notwithstanding the foregoing, this Agreement shall be assignable
(i) among Leopard Parent and its Controlled Persons and (ii) among Dragon Parent
and its Controlled Persons; provided that no such assignment shall relieve
Leopard Parent or Dragon Parent of their obligations pursuant to this Agreement.

(c) Except as expressly set forth in this Agreement, no provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations, or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

(d) The Company agrees that the Company will not enter into any transaction or
take any other action resulting in the creation of a New Company unless proper
provision is made so that both the Company and such New Company succeeds to the
provisions of this Agreement, mutatis mutandis.

Section 6.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“email”) transmission, so long as a receipt of such email is
requested and received) and shall be given: (i) if to the Company, to the
contact information set forth under the Company’s name on its signature page
hereto, and (ii) if to an Investor, to the contact

 

22



--------------------------------------------------------------------------------

information set forth under such Investor’s name on its signature page hereto,
or such other address, facsimile number or email address as such party may
hereafter specify for the purpose by notice to the other parties hereto. All
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a business day in the place of receipt. Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding business day in the place of receipt.

Section 6.03. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 6.04. Governing Law. This Agreement and all claims and causes of action
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state.

Section 6.05. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 6.02 shall
be deemed effective service of process on such party.

Section 6.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

23



--------------------------------------------------------------------------------

Section 6.07. Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 6.08. Several Liability. The obligations of the Investors under this
Agreement are several and not joint with the obligations of any other Investor,
and no Investor shall be responsible in any way for the performance or
non-performance of the obligations of any other Investor. In the event of any
damages arising out of the breach of this Agreement by two or more Investors,
each Investor shall be responsible only for the portion of such damages arising
from such Investor’s own breach.

Section 6.09. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 6.10. Entire Agreement. This Agreement, the Voting and Standstill
Agreement, the Mammoth Letter Agreement, the Registration Rights Agreements and
the Purchase Agreement constitute the entire agreement among the parties with
respect to the subject matter of this Agreement and supersede all prior
agreements and understandings, both oral and written, among the parties hereto
with respect to the subject matter hereof and thereof.

Section 6.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

[Signature pages follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MHR Fund Management LLC

By:

  /s/ Janet Yeung   Name:   Janet Yeung   Title:     Authorized Signatory  

For Notices:

 

MHR Fund Management LLC

1345 Avenue of the Americas, Floor 42

New York, NY 10105

Attention: Janet Yeung

Facsimile No.: (212) 262-9356

Email: jyeung@mhrfund.com

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Phillip Mills

                 Brian Wolfe

Facsimile No.: (212) 701-5800

E-mail: phillip.mills@davispolk.com

             brian.wolfe@davispolk.com

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

MHR Capital Partners Master Account LP

 

By: MHR Advisors LLC, its general partner

By:   /s/ Janet Yeung  

Name:   Janet Yeung

Title:     Authorized Signatory

 

MHR Capital Partners (100) LP

 

By: MHR Advisors LLC, its general partner

By:   /s/ Janet Yeung  

Name:   Janet Yeung

Title:     Authorized Signatory

 

MHR Institutional Partners II LP

 

By: MHR Institutional Advisors II LLC,

       its general partner

By:   /s/ Janet Yeung  

Name:   Janet Yeung

Title:     Authorized Signatory

 

MHR Institutional Partners IIA LP

 

By: MHR Institutional Advisors II LLC,

       its general partner

By:   /s/ Janet Yeung  

Name:   Janet Yeung

Title:     Authorized Signatory

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

MHR Institutional Partners III LP

 

By: MHR Institutional Advisors III LLC,

       its general partner

By:

  /s/ Janet Yeung   Name:   Janet Yeung   Title:     Authorized Signatory  

For Notices:

 

MHR Fund Management LLC

1345 Avenue of the Americas, Floor 42

New York, NY 10105

Attention: Janet Yeung

Facsimile No.: (212) 262-9356

Email: jyeung@mhrfund.com

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Phillip Mills

                 Brian Wolfe

Facsimile No.: (212) 701-5800

E-mail: phillip.mills@davispolk.com

             brian.wolfe@davispolk.com

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

Liberty Global Incorporated Limited By:   /s/ Andrea Salvato  

Name:   Andrea Salvato

Title:     Chief Development Officer

 

Liberty Global plc

 

By:   /s/ Andrea Salvato  

Name:   Andrea Salvato

Title:     Chief Development Officer

 

For Notices:

 

Liberty Global plc

Griffin House

161 Hammersmith Road

London W6 8BS

United Kingdom

Attention: General Counsel, Legal Department

Fax: +44 20 8483 6400

E-mail: As Previously Provided

 

with a copy to:

 

Liberty Global, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attention: General Counsel, Legal Department

Facsimile No.: (303) 220-6691

E-mail: As Previously Provided

 

with a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attention: Robert Katz

Facsimile No.: (646) 848-8008

E-mail: rkatz@shearman.com

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

Discovery Lightning Investments Ltd. By:   /s/ Bruce Campbell  

Name: Bruce Campbell

Title:   Chief Development, Distribution and

            Legal Officer

 

Discovery Communications, Inc.

 

By:   /s/ Bruce Campbell  

Name: Bruce Campbell

Title:   Chief Development, Distribution

            and Legal Officer

 

For Notices:

 

Discovery Lightning Investments, Ltd

Chiswick Park Building 2

566 Chiswick High Road

London W4 5YB

Attention: Roanne Weekes, SVP DNI

Finance and Director

Facsimile: +44 20 8811 3310

E-mail: As Previously Provided

 

with a copy to:

 

Discovery Communications, LLC

850 Third Avenue

New York, NY 10022

Attention:   Bruce Campbell, Chief

                   Development,

                   Distribution and Legal Officer

Facsimile No.: (212) 548-5848

E-mail: As Previously Provided

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jonathan Levitsky

Facsimile No.: (212) 909-6836

E-mail: jelevitsky@debevoise.com

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

Lions Gate Entertainment Corp. By:   /s/ Wayne Levin  

Name:   Wayne Levin

Title:     General Counsel and

              Chief Strategy officer

 

For Notices:

 

Lions Gate Entertainment Corp.

2700 Colorado Avenue

Santa Monica, CA 90404

Attention: Wayne Levin, General Counsel

and Chief Strategic Officer

Facsimile No.: (310) 496-1359

Email: wlevin@lionsgate.com

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

NY, NY 10019

Attention: David E. Shapiro

Facsimile No.: 212-403-2000

Email: DEShapiro@wlrk.com

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF IRREVOCABLE RESIGNATION

FOR INVESTOR DESIGNEES OF MHR FUND MANAGEMENT LLC

Board of Directors

Lions Gate Entertainment Corp.

2700 Colorado Avenue

Santa Monica, CA 90404

 

Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 2.01(a) of that
certain Investor Rights Agreement, dated as of November 10, 2015, by and among
Lions Gate Entertainment Corp. (the “Company”), MHR Fund Management, LLC,
Liberty Global Incorporated Limited, Discovery Lightning Investments Ltd.,
Liberty Global plc and Discovery Communications, Inc. Capitalized terms used
herein but not defined shall have the meaning set forth in the Agreement. In
connection with my appointment to the Board of Directors (the “Board”) of the
Company, I hereby irrevocably tender my resignation from my position as a
director of the Company and from any and all committees of the Board on which I
serve; provided that this resignation shall be effective upon, and only in the
event that the Board accepts this resignation following, receipt of notice from
the Company that: (1) Mammoth and its Controlled Persons cease to beneficially
own (as defined in the Agreement) an aggregate of 10,000,000 Common Shares
(adjusted for any stock split, stock dividend, reverse stock split or similar
event) and I am the Investor Designee designated by Mammoth to resign pursuant
to Section 2.01(h) of the Agreement, (2) Mammoth and its Controlled Persons
cease to beneficially own (as defined in the Agreement) an aggregate of
5,000,000 Common Shares (adjusted for any stock split, stock dividend, reverse
stock split or similar event) or (3) the Agreement is terminated in accordance
with Section 5.01 thereof.

 

Sincerely,  

 

Name:



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF IRREVOCABLE RESIGNATION

FOR INVESTOR DESIGNEES OF LIBERTY GLOBAL PLC OR DISCOVERY

COMMUNICATIONS, INC.

Board of Directors

Lions Gate Entertainment Corp.

2700 Colorado Avenue

Santa Monica, CA 90404

 

Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 2.01(a) of that
certain Investor Rights Agreement, dated as of November 10, 2015, by and among
Lions Gate Entertainment Corp. (the “Company”), MHR Fund Management, LLC,
Liberty Global Incorporated Limited, Discovery Lightning Investments Ltd.,
Liberty Global plc and Discovery Communications, Inc. Capitalized terms used
herein but not defined shall have the meaning set forth in the Agreement. In
connection with my appointment to the Board of Directors (the “Board”) of the
Company, I hereby irrevocably tender my resignation from my position as a
director of the Company and from any and all committees of the Board on which I
serve; provided that this resignation shall be effective upon, and only in the
event that the Board accepts this resignation following, receipt of notice from
the Company that: (1) Leopard Parent and Dragon Parent, together with their
Controlled Persons, cease to beneficially own in the aggregate at least
10,000,000 Common Shares (adjusted for any stock split, stock dividend, reverse
stock split or similar event) and either Leopard Parent or Dragon Parent
individually (together with its Controlled Persons) beneficially owns at least
5,000,000 Common Shares (as adjusted consistent with the foregoing), and I am
the Investor Designee caused to resign by whichever of Leopard Parent or Dragon
Parent does not meet such beneficial ownership threshold pursuant to
Section 2.01(h) of the Agreement, (2) Leopard Parent and Dragon Parent, together
with their Controlled Persons, cease to beneficially own in the aggregate at
least 10,000,000 Common Shares, but continue to beneficially own in the
aggregate at least 5,000,000 Common Shares (in each case, as adjusted for any
stock split, stock dividend, reverse stock split or similar event) and neither
Leopard Parent nor Dragon Parent individually (together with its Controlled
Persons) beneficially owns at least 5,000,000 Common Shares (as adjusted
consistent with the foregoing), and I am the Investor Designee jointly
designated by Leopard Parent and Dragon Parent to resign, (3) Leopard Parent and
Dragon Parent, together with their Controlled Persons, cease to beneficially own
in the aggregate at least 5,000,000 Common Shares (as adjusted for any stock
split, stock dividend, reverse stock split or similar event), (4) the LDM
Investor that designated me as its Investor Designee has lost its right to
designate a director pursuant to Section 5.03 of the Agreement or (5) the
Agreement is terminated in accordance with Section 5.01 thereof.

 

Sincerely,  

 

Name: